Per Curiam.
The judgment of nonsuit in favor of defendant New York State Railways should be affirmed, with costs, on the ground that the wire from which plaintiff received his injuries may as likely have come in contact with the transmission wire, lack of insulation of which was not negligence, as with the defectively insulated feed wire. That in favor of the defendant Postal Telegraph-Cable Co., Inc., should be reversed and a new trial granted, with costs to appellant to abide the event, on the ground that the doctrine of res ipsa loquitur is applicable, and both defendants’ negligence and plaintiff’s contributory negligence were questions of fact for determination by the jury. All concur. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ. Judgment as to New York State Railways affirmed, with costs. Judgment reversed on the law as to the defendant Postal Telegraph-Cable Company, and a new trial granted, with costs to appellant to abide event.